In the case writ of error was taken from a judgment on the merits upon such order sustaining a demurrer to plaintiff's declaration. The law applicable to this case is clearly stated in the opinion of this Court speaking through Mr. JUSTICE ELLIS in the case of Key West Electric Company v. Albury, which opinion was filed during the present term of this Court. On authority of the opinion in the case above referred to the judgment in this case is affirmed.
Affirmed.
  WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 538